Exhibit 10.125

 

Loan No. V   44053

 

FIXED RATE NOTE

 

$39,650,000

 

June       , 2004

 

FOR VALUE RECEIVED, A S 60 HWY 75 LOY LAKE, L.P., a Texas limited partnership
(hereinafter referred to as “Borrower”), promises to pay to the order of
JPMORGAN CHASE BANK, a New York banking corporation, its successors and assigns
(hereinafter referred to as “Lender”), at the office of Lender or its agent,
designee, or assignee at 270 Park Avenue, New York, New York 10017, Attention:
Loan Servicing, or at such place as Lender or its agent, designee, or assignee
may from time to time designate in writing, the principal sum of THIRTY-NINE
MILLION SIX HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($39,650,000) in lawful
money of the United States of America, with interest thereon to be computed on
the unpaid principal balance from time to time outstanding at the Applicable
Interest Rate (hereinafter defined) at all times prior to the occurrence of an
Event of Default (as defined in the Security Instrument [hereinafter defined]),
and to be paid in installments as set forth below. Unless otherwise herein
defined, all initially capitalized terms shall have the meanings given such
terms in the Security Instrument.

 

1. PAYMENT TERMS

 

Principal and interest due under this Note shall be paid as follows:

 

(a)       A payment of interest only on the date hereof for the period from the
date hereof through June 30, 2004, both inclusive; and

 

(b)       A constant payment of principal and interest in the amount of
$211,639.80 on the first day of August, 2004 and on the first day of each
calendar month thereafter up to and including the first day of June, 2014;

 

with payments under this Note to be applied as follows:

 

(i)        First, to the payment of interest and other costs and charges due in
connection with this Note or the Debt, as Lender may determine in its sole
discretion; and

 

(ii)       The balance shall be applied toward the reduction of the principal
sum;

 

and the balance of said principal sum, together with accrued and unpaid interest
and any other amounts due under this Note shall be due and payable on the first
day of July, 2014 or upon earlier maturity hereof whether by acceleration or
otherwise (the “Maturity Date”). Interest on the principal sum of this Note
shall be calculated on the basis of a three hundred sixty (360) day year and
paid for the actual number of days elapsed. All amounts due under this Note
shall be payable without setoff, counterclaim or any other deduction whatsoever.

 

--------------------------------------------------------------------------------


 

2. INTEREST

 

The term “Applicable Interest Rate” means from the date of this Note through and
including the Maturity Date, a rate of 4.95% per annum.

 

3. SECURITY

 

This Note is secured by, and Lender is entitled to the benefits of, the Security
Instrument, the Assignment, the Environmental Indemnity, and the other Loan
Documents (hereinafter defined). The term “Security Instrument” means the Deed
of Trust and Security Agreement dated the date hereof given by Borrower for the
use and benefit of Lender covering the estate of Borrower in certain premises as
more particularly described therein (which premises, together with all
properties, rights, titles, estates and interests now or hereafter securing the
Debt and/or other obligations of Borrower under the Loan Documents, are
collectively referred to herein as the “Property”). The term “Assignment” means
the Assignment of Leases and Rents of even date herewith executed by Borrower in
favor of Lender. The term “Environmental Indemnity” means the Environmental
Indemnity Agreement of even date herewith executed by Borrower in favor of
Lender. The term “Guaranty” means that certain Guaranty of even date herewith
executed by Steven D. Alvis, Jay K. Sears, H. Dean Lane, Jr. and Kyle D. Lippman
in favor of Lender The term “Loan Documents” refers collectively to this Note,
the Security Instrument, the Assignment, the Environmental Indemnity, the
Guaranty and any and all other documents executed in connection with this Note
or now or hereafter executed by Borrower and/or others and by or in favor of
Lender, which wholly or partially secure or guarantee payment of this Note or
pertain to the indebtedness evidenced by this Note.

 

4. LATE FEE

 

If any installment payable under this Note (including the final installment due
on the Maturity Date) is not received by Lender prior to the seventh (7th)
calendar day after the same is due (without regard to any applicable cure and/or
notice period), Borrower shall pay to Lender upon demand an amount equal to the
lesser of (a) five percent (5%) of such unpaid sum or (b) the maximum amount
permitted by applicable law to defray the expenses incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment, and such amount shall be secured by
the Loan Documents.

 

5. DEFAULT AND ACCELERATION

 

So long as an Event of Default exists Lender may, at its option, without notice
or demand to Borrower, declare the Debt immediately due and payable. All
remedies hereunder, under the Loan Documents and at law or in equity shall be
cumulative. In the event that it should become necessary to employ counsel to
collect the Debt or to protect or foreclose the security for the Debt or to
defend against any claims asserted by Borrower arising from or related to the
Loan Documents, Borrower also agrees to pay to Lender on demand all reasonable
costs of collection or defense incurred by Lender, including reasonable
attorneys’ fees for the services of counsel whether or not suit be brought.

 

2

--------------------------------------------------------------------------------


 

6. DEFAULT INTEREST

 

So long as an Event of Default exists, Borrower shall pay interest on the then
unpaid principal sum and any other unpaid amounts due under the Loan Documents
at the rate equal to the lesser of (a) the maximum rate permitted by applicable
law, or (b) the greater of (i) five percent (5%) above the Applicable Interest
Rate or (ii) five percent (5%) above the Prime Rate (hereinafter defined), in
effect at the time of the occurrence of the Event of Default (the “Default
Rate”). The term “Prime Rate” means the prime rate reported in the Money Rates
section of The Wall Street Journal. In the event that The Wall Street Journal
should cease or temporarily interrupt publication, the term “Prime Rate” shall
mean the daily average prime rate published in another business newspaper, or
business section of a newspaper, of national standing and general circulation
chosen by Lender. In the event that a prime rate is no longer generally
published or is limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index which is readily available and verifiable to Borrower but is beyond
Lender’s control. The Default Rate shall be computed from the occurrence of the
Event of Default until the actual receipt and collection of a sum of money
determined by Lender to be sufficient to cure the Event of Default. Amounts of
interest accrued at the Default Rate shall constitute a portion of the Debt, and
shall be deemed secured by the Loan Documents. This clause, however, shall not
be construed as an agreement or privilege to extend the date of the payment of
the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the occurrence of any Event of Default.

 

7. PREPAYMENT

 

(a)       Except as otherwise expressly provided in this Section 7, the
principal balance of this Note may not be prepaid in whole or in part (except
with respect to the application of casualty or condemnation proceeds) prior to
the Maturity Date. If during the existence of any Event of Default, Borrower
shall tender any payment to Lender (other than regularly scheduled payment of
principal and interest) or Lender shall receive proceeds (whether through
foreclosure or the exercise of the other remedies available to Lender under the
Security Instrument or the other Loan Documents), which shall constitute a full
or partial prepayment of the principal balance of this Note, such payment or
receipt of proceeds shall constitute a prepayment in violation of the provisions
of this Section 7, and Borrower shall pay in addition to interest accrued and
unpaid on the principal balance of this Note and all other sums then due under
this Note and the other Loan Documents, a prepayment consideration in an amount
equal to the greater of (A) one percent (1%) of the outstanding principal
balance of this Note at the time such prepayment is tendered or received, or (B)
(x) the present value as of the date such prepayment is tendered or received of
the remaining scheduled payments of principal and interest from the date such
prepayment is tendered or received through the Maturity Date (including any
balloon payment) determined by discounting such payments at the Discount Rate
(as hereinafter defined), less (y) the amount of the prepayment tendered or
received. The term “Discount Rate” means the rate which, when compounded
monthly, is equivalent to the Treasury Rate (as hereinafter defined), when
compounded semi-annually. The term “Treasury Rate” means the yield calculated by
the linear interpolation of the yields, as reported in Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading “U.S.
Government Securities/Treasury Constant Maturities” for the week ending prior to
the date the payment or such proceeds are received, of U.S. Treasury constant
maturities with maturity dates (one longer and one shorter)

 

3

--------------------------------------------------------------------------------


 

most nearly approximating the Maturity Date. In the event Release H.15 is no
longer published, Lender shall select a comparable publication to determine the
Treasury Rate. Lender shall notify Borrower of the amount and the basis of
determination of the required prepayment consideration, which shall be
conclusive, except in the case of manifest error. Notwithstanding the foregoing,
Borrower shall have the additional privilege to prepay the entire principal
balance of this Note (together with any other sums constituting the Debt) on any
scheduled payment date occurring on or after that date which is three (3) months
preceding the Maturity Date without any fee or prepayment consideration for such
privilege.

 

(b)       If the prepayment results from the application to the Debt of the
casualty or condemnation proceeds from the Property, no prepayment consideration
will be imposed. Partial prepayments of principal resulting from the application
of casualty or condemnation proceeds to the Debt shall not change the amounts of
subsequent monthly installments nor change the dates on which such installments
are due, unless Lender shall otherwise agree in writing.

 

(c)       (i)        Notwithstanding any provision of this Section 7 to the
contrary, at any time after the earlier of (1) the date which is two (2) years
after the “startup day,” within the meaning of Section 860G(a)(9) of the
Internal Revenue Code of 1986, as amended from time to time, or any successor
statute (the “Code”), of a “real estate mortgage investment conduit,” within the
meaning of Section 860D of the Code, that holds this Note, and (2) a regularly
scheduled payment date on or after that date which is four (4) years after the
date of the first monthly payment due under Section 1(b), and provided no Event
of Default (or any event which with the passage of time or the giving of notice,
or both, could become an Event of Default) has occurred under the Security
Instrument or under any of the Loan Documents and is still continuing, Borrower
may cause the release of the Property (in whole but not in part) from the lien
of the Security Instrument and the other Loan Documents upon the satisfaction of
the following conditions precedent:

 

(A)      the delivery of not less than sixty (60) days prior written notice to
Lender specifying a regularly scheduled payment date (the “Release Date”) on
which the Defeasance Deposit (hereinafter defined) is to be made;

 

(B)       the payment to Lender of interest accrued and unpaid on the principal
balance of this Note to and including the Release Date;

 

(C)       the payment to Lender of all other unpaid sums, not including
scheduled interest or principal payments, due under this Note, the Security
Instrument and the other Loan Documents;

 

(D)      the payment to Lender of the Defeasance Deposit; and

 

(E)       the delivery to Lender of:

 

(1)        a security agreement, in form and substance satisfactory to Lender,
creating a first priority lien on the Defeasance Deposit and the U.S.
Obligations (hereinafter defined) purchased on behalf of Borrower with the
Defeasance Deposit in accordance with this subparagraph (the “Security
Agreement”);

 

4

--------------------------------------------------------------------------------


 

(2)        a release of the Property from the lien of the Security Instrument
(for execution by Lender) in a form appropriate for the jurisdiction in which
the Property is located;

 

(3)        an officer’s certificate of Borrower certifying that the requirements
set forth in this Subsection (c)(i) have been satisfied;

 

(4)        an opinion of counsel in form satisfactory to Lender stating, among
other things, that defeasance of this Note will not cause any adverse
consequences to any REMIC holding the Loan or the holders of any securities
issued by the REMIC or result in a taxation of the income from the Loan to such
REMIC or cause a loss of REMIC status, and that Lender has a perfected first
priority security interest in the Defeasance Deposit and the U.S. Obligations
purchased by Lender on behalf of Borrower;

 

(5)        an opinion of a certified public accountant acceptable to Lender to
the effect that the Defeasance Deposit is adequate to provide payment on or
prior to, but as close as possible to, all successive scheduled payment dates
after the Release Date upon which interest and principal payments are required
under this Note (including the amounts due on the Maturity Date) and in amounts
equal to the scheduled payments due on such dates under this Note;

 

(6)        evidence in writing from the applicable Rating Agencies to the effect
that such release will not result in a re-qualification, reduction or withdrawal
of any rating in effect immediately prior to such defeasance for any Securities;

 

(7)        payment of all of Lender’s expenses incurred in connection with the
defeasance including, without limitation, reasonable attorneys fees; and

 

(8)        such other certificates, documents or instruments as Lender may
reasonably request.

 

In connection with the conditions set forth in Subsection (c)(i)(E) above,
Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payment on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under this Note (including the amounts due on the Maturity
Date) and in amounts equal to the scheduled payments due on such dates under
this Note (the “Scheduled Defeasance Payments”). Borrower, pursuant to the
Security Agreement or other appropriate document, shall authorize and direct
that the payments received from the U.S. Obligations may be made directly to
Lender and applied to satisfy the obligations of the Borrower under this Note.

 

5

--------------------------------------------------------------------------------


 

(ii)       Upon compliance with the requirements of this Subsection (c), the
Property shall be released from the lien of the Security Instrument and the
pledged U.S. Obligations shall be the sole source of collateral securing this
Note. Any portion of the Defeasance Deposit in excess of the amount necessary to
purchase the U.S. Obligations required by Subsection (c)(i) above and satisfy
the Borrower’s obligations under this Subsection (c) shall be remitted to the
Borrower with the release of the Property from the lien of the Security
Instrument.

 

(iii)      For purposes of this Subsection (c), the following terms shall have
the following meanings:

 

(A)      The term “Defeasance Deposit” shall mean an amount equal to 100% of the
remaining unpaid principal amount of this Note, the Yield Maintenance Premium,
any reasonable costs and expenses incurred or to be incurred in the purchase of
the U.S. Obligations necessary to meet the Scheduled Defeasance Payments and any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of this Note or otherwise required to accomplish
the agreements of this Subsection (c);

 

(B)       The term “Yield Maintenance Premium” shall mean the amount (if any)
which, when added to the remaining unpaid principal amount of this Note, will be
sufficient to purchase U.S. Obligations providing the required Scheduled
Defeasance Payments; and

 

(C)       The term “U.S. Obligations” shall mean direct non-callable obligations
of the United States of America.

 

(iv)      Upon the release of the Property in accordance with this Subsection
(c), Borrower shall, at Lender’s request, assign all its obligations and rights
under this Note, together with the pledged Defeasance Deposit, to a successor
special purpose entity designated by Borrower and approved by Lender in its
reasonable discretion. Such successor entity shall execute an assumption
agreement in form and substance reasonably satisfactory to Lender pursuant to
which it shall assume Borrower’s obligations under this Note and the Security
Agreement. In connection with such assignment and assumption, Borrower shall (x)
deliver to Lender an opinion of counsel in form and substance and delivered by
counsel satisfactory to Lender in its reasonable discretion stating, among other
things, that such assumption agreement is enforceable against Borrower and such
successor entity in accordance with its terms and that this Note, the Security
Agreement and the other Loan Documents, as so assumed, are enforceable against
such successor entity in accordance with their respective terms, and (y) pay all
costs and expenses incurred by Lender or its agents in connection with such
assignment and assumption (including, without limitation, the review of the
proposed transferee and the preparation of the assumption agreement and related
documentation). In connection with such assignment and assumption, Borrower and
any Guarantor shall be released of all personal liability under the Note and the
other Loan Documents, but only as to acts or events occurring after the closing
of such assignment and assumption.

 

6

--------------------------------------------------------------------------------


 

(v)       Upon the release of the Property in accordance with this Subsection
(c), Borrower shall have no further right to prepay this Note pursuant to the
other provisions of this Section 7 or otherwise.

 

8. SAVINGS CLAUSE

 

This Note is subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance due hereunder at
a rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum interest rate which Borrower is
permitted by applicable law to contract or agree to pay. If by the terms of this
Note, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of such maximum rate, the
Applicable Interest Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to such maximum rate and all previous payments
in excess of the maximum rate shall be deemed to have been payments in reduction
of principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to Lender for the use, forbearance, or detention of the Debt,
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term of this Note until payment
in full so that the rate or amount of interest on account of the Debt does not
exceed the maximum lawful rate of interest from time to time in effect and
applicable to the Debt for so long as the Debt is outstanding. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
it is not the intention of Lender to accelerate the maturity of any interest
that has not accrued at the time of such acceleration or to collect unearned
interest at the time of such acceleration.

 

9. WAIVERS

 

(a)       Except as specifically provided in the Loan Documents, Borrower and
any endorsers, sureties or guarantors hereof jointly and severally waive
presentment and demand for payment, notice of intent to accelerate maturity,
notice of acceleration of maturity, protest and notice of protest and
non-payment, all applicable exemption rights, valuation and appraisement, notice
of demand, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note and the bringing
of suit and diligence in taking any action to collect any sums owing hereunder
or in proceeding against any of the rights and collateral securing payment
hereof. Borrower and any surety, endorser or guarantor hereof agree that any or
all of the following events may occur without notice to them and without in any
manner affecting their liability under or with respect to this Note: (i) the
time for any payments hereunder may be extended from time to time without notice
and consent, (ii) the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note, (iv)
any and all renewals, waivers or modifications that may be granted by Lender
with respect to the payment or other provisions of this Note, and/or (v)
additional Borrowers, endorsers, guarantors or sureties may become parties
hereto. No extension of time for the payment of this Note or any installment
hereof shall affect the liability of Borrower under this Note or any endorser or
guarantor hereof even though the Borrower or such endorser or guarantor is not a
party to such agreement.

 

(b)       Failure of Lender to exercise any of the options granted herein to
Lender upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver

 

7

--------------------------------------------------------------------------------


 

of the right to exercise the same or any other option at any subsequent time in
respect to the same or any other event. The acceptance by Lender of any payment
hereunder that is less than payment in full of all amounts due and payable at
the time of such payment shall not constitute a waiver of the right to exercise
any of the options granted herein to Lender at that time or at any subsequent
time or nullify any prior exercise of any such option without the express
written acknowledgment of the Lender.

 

10. EXCULPATION

 

(a)       Notwithstanding anything in the Loan Documents to the contrary, but
subject to the qualifications below, Lender and Borrower agree that:

 

(i)        Borrower shall be liable upon the Debt and for the other obligations
arising under the Loan Documents to the full extent (but only to the extent) of
Borrower’s interest in the Property; provided, however, that in the event (A) of
fraud, willful misconduct or material misrepresentation by Borrower, its general
partners, if any, its members, if any, its principals, if any, or by any
Guarantor in connection with the loan evidenced by this Note, (B) of a breach or
default under Section 4.3 or Article 8 of the Security Instrument, or (C) the
Property or any part thereof becomes an asset in a voluntary bankruptcy or
insolvency proceeding, the limitation on recourse set forth in this Subsection
10(a) will be null and void and completely inapplicable, and this Note shall be
with full recourse to Borrower.

 

(ii)       If an Event of Default occurs and is continuing, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in this Note or the Security Instrument by any action or
proceeding wherein a money judgment shall be sought against Borrower, except
that Lender may bring a foreclosure action, action for specific performance or
other appropriate action or proceeding to enable Lender to enforce and realize
upon the Security Instrument or any of the Other Loan Documents and the interest
in the Property, the Rents and any other collateral for which a lien or security
interest has been granted in favor of Lender under the Security Instrument and
the Other Loan Documents; provided, however, that any judgment in any action or
proceeding shall be enforceable against Borrower only to the extent of
Borrower’s interest in the Property, in the Rents and in any other collateral
for which a lien or security interest has been granted in favor of Lender under
the Security Instrument and the other Loan Documents. Lender, by accepting this
Note and the Security Instrument, agrees that it shall not, except as otherwise
herein provided (and only to the extent herein provided), sue for, seek or
demand any deficiency judgment against Borrower in any action or proceeding,
under or by reason of or in connection with this Note, the Other Loan Documents
or the Security Instrument.

 

(iii)      The provisions of this Subsection 10(a) shall not (A) constitute a
waiver, release or impairment of any obligation evidenced or secured by this
Note, the Other Loan Documents or the Security Instrument; (B) impair the right
of Lender to name Borrower as a party defendant in any action or suit for
judicial foreclosure and sale under the Security Instrument; (C) affect the
validity or enforceability of any indemnity, guaranty, master lease or similar
instrument made in connection with this Note, the Security Instrument, or the
Other Loan Documents; (D) impair the right of Lender to obtain the appointment
of a receiver; (E) impair the enforcement of the Assignment executed in
connection herewith; (F) impair the right of Lender

 

8

--------------------------------------------------------------------------------


 

to enforce the provisions of Article 11 of the Security Instrument; or (G)
impair the right of Lender to obtain a deficiency judgment or judgment on this
Note against Borrower if necessary to obtain any insurance proceeds or
condemnation awards to which Lender would otherwise be entitled under the
Security Instrument; provided, however, Lender shall only enforce such judgment
against the insurance proceeds and/or condemnation awards.

 

(iv)      Notwithstanding the provisions of this Article to the contrary,
Borrower shall be personally liable to Lender for the Losses (as defined under
the Guaranty) Lender incurs due to: (A) the misapplication or misappropriation
of Rents by Borrower or Guarantor; (B) the misapplication or misappropriation of
insurance proceeds or condemnation awards by Borrower or Guarantor; (C)
Borrower’s failure to return or to reimburse Lender for all Personal Property
taken from the Property by or on behalf of Borrower and not replaced with
Personal Property of substantially the same utility and of substantially the
same or greater value; (D) any act of intentional waste or arson by Borrower,
any principal, general partner or member thereof or by any Guarantor; (E) any
fees or commissions paid by Borrower to any principal, affiliate, general
partner or member of Borrower or any Guarantor in violation of the terms of this
Note, the Security Instrument or the Other Loan Documents; (F) Borrower’s
failure to comply with the environmental indemnification provisions of Article
11 of the Security Instrument; or (G) any breach of the Environmental Indemnity.

 

(b)       Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Sections 506(a), 506(b), 111l (b) or any other provisions
of the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt, owing to
Lender in accordance with this Note, the Security Instrument and the Other Loan
Documents.

 

11. AUTHORITY

 

Borrower (and the undersigned representative of Borrower, if any) represents
that Borrower has full power, authority and legal right to execute, deliver and
perform its obligations pursuant to this Note and the other Loan Documents and
that this Note and the other Loan Documents constitute legal, valid and binding
obligations of Borrower. Borrower further represents that the loan evidenced by
the Loan Documents was made for business or commercial purposes and not for
personal, family or household use.

 

12. NOTICES

 

All notices or other communications required or permitted to be given pursuant
hereto shall be given in the manner and be effective as specified in the
Security Instrument, directed to the parties at their respective addresses as
provided therein.

 

13. TRANSFER

 

Lender shall have the unrestricted right at any time or from time to time to
sell this Note and the loan evidenced by this Note and the Loan Documents or
participation interests therein. Borrower shall execute, acknowledge and deliver
any and all instruments reasonably requested by Lender to satisfy such
purchasers or participants that the unpaid indebtedness evidenced by this Note
is outstanding upon the terms and provisions set out in this Note and the other
Loan

 

9

--------------------------------------------------------------------------------


 

Documents. To the extent, if any, specified in such assignment or participation,
such assignee(s) or participant(s) shall have the rights and benefits with
respect to this Note and the other Loan Documents as such assignee(s) or
participant(s) would have if they were the Lender hereunder.

 

14. WAIVER OF TRIAL BY JURY

 

BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE OR THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO (A)
ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN LENDER AND BORROWER; (B) USURY OR
PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE
TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF COMMERCIAL
REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR
CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO,
INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION,
UNDUE INFLUENCE, INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS
INTERFERENCE WITH PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST;
OR (F) SLANDER, LIBEL OR DAMAGE TO REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.

 

15. APPLICABLE LAW

 

This Note shall be governed by and construed in accordance with the laws of the
state in which the Land encumbered by the Security Instrument is located
(without regard to any conflict of laws or principles) and the applicable laws
of the United States of America.

 

16. JURISDICTION

 

BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

 

17. NO ORAL CHANGE

 

The provisions of this Note and the Loan Documents may be amended or revised
only by an instrument in writing signed by the Borrower and Lender. This Note
and all the other Loan Documents embody the final, entire agreement of Borrower
and Lender and supersede any and

 

10

--------------------------------------------------------------------------------


 

all prior commitments, agreements, representations and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous or subsequent
oral agreements or discussions of Borrower and Lender. There are no oral
agreements between Borrower and Lender.

 

11

--------------------------------------------------------------------------------


 

This FIXED RATE NOTE is executed as of the day and year first above written.

 

 

BORROWER:

 

 

 

A-S 60 HWY 75-LOY LAKE, L.P., a Texas limited
partnership

 

 

 

By:

Sherman GP, LLC, a Delaware limited liability
company, its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Steven D. Alvis

 

 

Title:

Member-Manager

 

--------------------------------------------------------------------------------